Citation Nr: 0414223	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-27 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to November 15, 1999, 
for the assignment of a 100 percent rating for the service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision, which promulgated a 
decision of the Board and granted a 100 percent schedular 
rating for the veteran's service-connected PTSD, effective 
April 1, 2000.  The veteran appealed the effective for the 
rating assignment.  

It is noted that, in an earlier decision, the RO in February 
2000 assigned a temporary total disability rating (100 
percent) for the service-connected PTSD, based on the need 
for hospital treatment at the VA under 38 C.F.R. § 4.29, 
effective November 15, 1999 through March 2000.  Thus, the 
issue on appeal becomes entitlement to an effective date 
prior to November 15, 1999, not April 1, 2000, for the 
assignment of a 100 percent rating for PTSD.  

The issue on appeal is being remanded to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
For example, the VCAA requires VA to notify the claimant and 
his representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Remand is warranted in this appeal to ensure that the veteran 
has been afforded adequate notice and to ensure that all 
pertinent medical evidence is associated with the claims 
file.

First, on remand the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his claim of entitlement to an 
effective date prior to November 15, 1999, for the assignment 
of a 100 percent rating for the service-connected PTSD.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the veteran disagrees with the effective date of the 
assignment of a 100 percent rating for his service-connected 
PTSD.  He claims that the assignment of a 100 percent rating 
for his disability should be retroactive to February 27, 
1998, which is the effective date of the grant of service 
connection for PTSD, based on continued treatment for PTSD 
through the period of February 27, 1998 to November 1999.  

A review of VA hospital records dated in December 1999 
indicates that Dr. Paul Esser at the Detroit Vet Center, who 
reportedly had been treating the veteran for the previous 
three years, referred the veteran to VA's PTSD Recovery 
Program.  On remand the RO should attempt to obtain the Vet 
Center treatment records, and any additional pertinent 
treatment records indicated by the veteran.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claim of entitlement to 
an effective date prior to November 15, 
1999, for the assignment of a 100 percent 
rating for the service-connected PTSD.    

2.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for PTSD prior to November 15, 
1999.  After receiving this information 
and any necessary releases, the RO should 
take all appropriate steps to obtain 
copies of identified records for 
association with the claims file, to 
include treatment records from the Detroit 
Vet Center dated prior to November 15, 
1999. 

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to an effective date 
prior to November 15, 1999, for the 
assignment of a 100 percent rating for 
the service-connected PTSD, based on a 
review of the entire evidentiary record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



